DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 7/29/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 8/17/202 and 3/15/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites, “outputting a first sound signal by the audio output component in response to voice signal”.  Examiner believes the claim should read, “… in response to the voice signal.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an audio acquisition component and an audio output component in claims 9-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 12 recite the limitation, “grouping multiple adjacent coded values among the multiple coded values into a frame according to the number of the multiple coded values”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-11, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 17, for example, recites, “a processor; and a memory that is configured to store instructions executable by the processor, wherein the processor is configured to: 
acquire a voice signal; 
determine whether to respond to the voice signal; and 
output a first sound signal that is configured to notify at least one electronic device that the responding device is responding to the voice signal when the processor determines that the responding device is responding to the voice signal.”
The recited limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor and a memory …” in the claim, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to another person requesting for information, the person can determine whether or not to respond to the request, and based on the determination, the person can generate an acoustic cue to others. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “a processor and a memory …”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the recited steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, and other independent claims 1 and 9 are similar to the claim of 17; thus, they are not patent eligible.
Regarding the dependent claims, Claims 2, 10, and 18 recite determining energies of the signal and comparing the energies; and Claims 3, 11, and 19 recite coding the response information; Claims 8 and 16 recite comparing energies and a second input. 

  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1-3, 8-11, and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KUME (US 2018/0025727 A1), and further in view of FOERSTER (US 2019/0385604 A1).

REGARDING CLAIM 1, KUME discloses a responding method that is implemented by a first electronic device having an audio acquisition component and an audio output component, the responding method comprising: 
acquiring a voice signal through the audio acquisition component (KUME Figs. 4 and 5 – “Acquire voice S11”; Par 62 – “First, in step S11, the voice input/output unit 12 acquires voice from a user of a device through a microphone. The acquired voice is converted into voice data and transmitted to the interaction determining unit 14 and the controlling unit 15.”); 
determining whether to respond to the voice signal (KUME Figs 4 and 5 – “Determine whether to respond to user based on plurality of pieces of user utterance information S15”; Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”); and 
outputting a first [sound] signal by [the audio] output component in response to voice signal (KUME Fig. 5 – “Transmit by broadcast acquisition of right of utterance S19”; Par 88 – “In addition, in a similar manner to the second embodiment, information related to the right of utterance may be notified to other robots. In this case, the right of utterance is managed for each user. In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”; Par 38 – “The short-range communicating unit 11 is a unit used to communicate in a wireless manner between robots 10. In the first embodiment, the short-range communicating unit 11 communicates using a Bluetooth (registered trademark) connection. In the first embodiment, information exchange among a plurality of robots 10 is realized using the short-range communicating unit 11.”), the first [sound] signal being configured to notify at least one second electronic device that the first electronic device is responding to the voice signal (KUME Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”).
KUME does not explicitly teach the [square-bracketed] limitation.  In other words, KUME teaches communicating between the robots using a short-range communicating unit, but does not explicitly teach using an [audio] output component.

FOERSTER discloses the [square-bracketed] limitation.  FOESTER discloses a method/system for responding to a user utterance comprising:
outputting a first [sound] signal by [the audio] output component in response to voice signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”), the first [sound] signal being configured to notify at least one second electronic device that the first electronic device is responding to the voice signal (FOERSTER Par 35 – “The computing device transmits a notification signal that indicates that the computing device will initiate speech recognition processing on the audio data after the amount of delay time has elapsed (250). Once the computing device computes a delay time, a timer of the computing device counts down the delay time. When the delay time has elapses, the computing device transmits a signal such as an ultrasound, a short range radio signal, or a local area wireless signal to other computing devices that are nearby to indicate that the computing device is initiating speech recognition processing on the audio data. For example, the computing device is in an active or “awake” state after receiving the audio data and the other computing devices are in an inactive or “sleep” state after receiving the signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the short-range communication of KUME with a sound signal outputting method of FOERSTER to notify other devices. Because both KUME and FOERSTER teach methods for communicating between devices, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of communicating between devices.



REGARDING CLAIM 2, KUME in view of FOERSTER discloses the responding method of claim 1.
KUME further discloses the method/system, wherein determining whether to respond to the voice signal further comprises: 
determining a first signal [energy] distance obtained from acquiring the voice signal (KUME Par 58 – “When the user makes an utterance to a robot, each of the robots 10A to 10C calculates the angle θ and the distance d according to the method described above. In this case, let us assume that the robot 10A has calculated an angle θ1 and a distance d1, the robot 10B has calculated an angle θ2 and a distance d2, and the robot 10C has calculated an angle θ3 and a distance d3. The user utterance information generated by each robot is transmitted by broadcast and shared by all robots. In this case, pieces of user utterance information A to C are shared by the robots 10A to 10C as shown in FIG. 3.”;); 
receiving a second signal [energy] distance of the at least one second electronic device obtained from acquiring the voice signal (KUME Par 58 – “When the user makes an utterance to a robot, each of the robots 10A to 10C calculates the angle θ and the distance d according to the method described above. In this case, let us assume that the robot 10A has calculated an angle θ1 and a distance d1, the robot 10B has calculated an angle θ2 and a distance d2, and the robot 10C has calculated an angle θ3 and a distance d3. The user utterance information generated by each robot is transmitted by broadcast and shared by all robots. In this case, pieces of user utterance information A to C are shared by the robots 10A to 10C as shown in FIG. 3.”); and 
determining that the first electronic device is responding to the voice signal when the first signal [energy] distance score is higher than or equal to the second signal [energy] distance score (KUME Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”).
KUME does not explicitly teach the [square-bracketed] limitations and teaches the underlined features instead.  In other words, KUME teaches selecting a device to respond to the user’s utterance based on the distances from devices to the user.  
FOERSTER discloses the [square-bracketed] limitation.  FOESTER teaches a device with the highest loudness score is determined to respond to the user’s utterance (FOERSTER Par 27 – “In some implementations, the device status of the computing devices may be unaffected. The computing device that measures the loudest audio data and in turn emits the notification signal soonest may begin to further process the audio data while other computing devices remain awake or enter an awake state.”).  FOERSTER also teaches selecting a device in a shortest distance is analogous to selecting a device with a loudest energy (FOSTER Par 33 – “The loudness of the audio data received by the computing device may reflect a distance between the computing device and the source of the audio. For direct path signal propagation, the loudness is approximately inversely proportional to the square of the distance between the source and the receiver.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute calculating distances of KUME with calculating loudness of FOERSTER to determine a device respond. Because both KUME and FOERSTER teach methods for selecting a device closest to a user, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of selecting a device to respond.


REGARDING CLAIM 3, KUME in view of FOERSTER discloses the responding method of claim 1.
KUME further discloses the method/system wherein outputting the first sound signal by the audio output component in response to the voice signal (KUME Fig. 5 – “Transmit by broadcast acquisition of right of utterance S19”; Par 88 – “In addition, in a similar manner to the second embodiment, information related to the right of utterance may be notified to other robots. In this case, the right of utterance is managed for each user. In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”; Par 38 – “The short-range communicating unit 11 is a unit used to communicate in a wireless manner between robots 10. In the first embodiment, the short-range communicating unit 11 communicates using a Bluetooth (registered trademark) connection. In the first embodiment, information exchange among a plurality of robots 10 is realized using the short-range communicating unit 11.”) further comprises: 
responsive to determining to respond to the voice signal, acquiring response information generated to respond to the voice signal (KUME Par 73 – “At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”; Par 88 – “In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”).
KUME does not explicitly teach coding the response information.

However, FOERSTER further discloses wherein outputting the first sound signal by the audio output component in response to the voice signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”) further comprises: 
responsive to determining to respond to the voice signal, acquiring response information generated to respond to the voice signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”); 
coding the response information to generate the first sound signal (FOESTER Par 25 – “In some implementations, the notification signal may include a particular frequency and/or pattern. For example, a notification signal may be twenty kilohertz to indicate that a computing device will perform speech recognition on the audio data.”; Par 38 –“Once the computing device identifies another computing device, the computing devices may exchange data that signifies an ultrasonic frequency pattern or bit stream that the computing devices can exchange when identifying a hotword. The ultrasonic frequency pattern may be transmitted through a speaker and the bit stream may be transmitted through a radio.”); and 
outputting the first sound signal through the audio output component (FOESTER Par 38 –“Once the computing device identifies another computing device, the computing devices may exchange data that signifies an ultrasonic frequency pattern or bit stream that the computing devices can exchange when identifying a hotword. The ultrasonic frequency pattern may be transmitted through a speaker and the bit stream may be transmitted through a radio.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME to include coding a response, as taught by FOESTER.
One of ordinary skill would have been motivated to include coding a response, in order to send data to other devices without requiring an extra transmitting device.

REGARDING CLAIM 7, KUME in view of FOERSTER and BURRIDGE discloses the responding method of claim 4, wherein the sound wave comprises: 
a sound wave with a frequency higher than a first preset frequency, the first preset frequency being a minimum frequency of an ultrasonic wave (FOESTER Par 38 – “Once the computing device identifies another computing device, the computing devices may exchange data that signifies an ultrasonic frequency pattern or bit stream that the computing devices can exchange when identifying a hotword. The ultrasonic frequency pattern may be transmitted through a speaker and the bit stream may be transmitted through a radio….. As an example, the thermostat, phone, and tablet may exchange data using a ramped frequency pattern of one millisecond at 20.5 kilohertz, one millisecond at twenty-one kilohertz, and one millisecond at 21.5 kilohertz.”); or 
a sound wave with a frequency lower than a second preset frequency, the second preset frequency being a maximum frequency of a subsonic wave.


REGARDING CLAIM 8, KUME in view of FOERSTER discloses the responding method of claim 2, wherein determining to respond to the voice signal in response to the first signal energy being higher than or equal to the second signal energy (KUME Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”; FOSTER Par 33 – “The loudness of the audio data received by the computing device may reflect a distance between the computing device and the source of the audio. For direct path signal propagation, the loudness is approximately inversely proportional to the square of the distance between the source and the receiver.”) further comprises: 
responsive to the first signal energy being higher than or equal to the second signal energy and responsive to determining that a second sound wave signal indicating that the second electronic device responds to the voice signal is not detected before the first sound signal is output, determining the first electronic device to respond to the voice signal; responsive to the first signal energy being higher than or equal to the second signal energy and responsive to determining that a second sound wave signal indicating that the second electronic device responds to the voice signal is detected before the first sound signal is output, determining the first electronic device to not respond to the voice signal; or responsive to the first signal energy being lower than the second signal energy, determining the first electronic device to not respond to the voice signal (KUME Par 58 – “When the user makes an utterance to a robot, each of the robots 10A to 10C calculates the angle θ and the distance d according to the method described above. In this case, let us assume that the robot 10A has calculated an angle θ1 and a distance d1, the robot 10B has calculated an angle θ2 and a distance d2, and the robot 10C has calculated an angle θ3 and a distance d3. The user utterance information generated by each robot is transmitted by broadcast and shared by all robots. In this case, pieces of user utterance information A to C are shared by the robots 10A to 10C as shown in FIG. 3.”; Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”; FOERSTER Par 27 – “In some implementations, the device status of the computing devices may be unaffected. The computing device that measures the loudest audio data and in turn emits the notification signal soonest may begin to further process the audio data while other computing devices remain awake or enter an awake state.”; Par 33 – “The loudness of the audio data received by the computing device may reflect a distance between the computing device and the source of the audio. For direct path signal propagation, the loudness is approximately inversely proportional to the square of the distance between the source and the receiver.”).
In other words, as already shown in the rejection of Claim 2, KUME teaches selecting a device to respond to the user’s utterance based on the distances from devices to the user.  The device with the shortest distance is selected.  FOERSTER teaches the distance is inversely proportional to the energy.  Thus, KUME in view of FOERSTER teaches devices with lower energy measurements (i.e., longer distances) are determined not to respond. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute calculating distances of KUME with calculating loudness of FOERSTER to determine a device respond. Because both KUME and FOERSTER teach methods for selecting a device closest to a user, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of selecting a device to respond.


REGARDING CLAIM 9, KUME discloses an electronic device, comprising: 
an audio acquisition component that is configured to acquire a voice signal (KUME Figs. 4 and 5 – “Acquire voice S11”; Par 62 – “First, in step S11, the voice input/output unit 12 acquires voice from a user of a device through a microphone. The acquired voice is converted into voice data and transmitted to the interaction determining unit 14 and the controlling unit 15.”); 
a processor (KUME Fig. 6) that is configured to determine whether to respond to the voice signal and, responsive to determining to respond to the voice signal (KUME Figs 4 and 5 – “Determine whether to respond to user based on plurality of pieces of user utterance information S15”; Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”), send a control signal (KUME Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19).”; Fig. 6 – “Interaction determining Unit 14 – Short-range communicating unit 11 – Controlling Unit 15”); and 
an [audio] output component that is configured to output a first [sound] signal based on the control signal (KUME Fig. 5 – “Transmit by broadcast acquisition of right of utterance S19”; Par 88 – “In addition, in a similar manner to the second embodiment, information related to the right of utterance may be notified to other robots. In this case, the right of utterance is managed for each user. In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”; Par 38 – “The short-range communicating unit 11 is a unit used to communicate in a wireless manner between robots 10. In the first embodiment, the short-range communicating unit 11 communicates using a Bluetooth (registered trademark) connection. In the first embodiment, information exchange among a plurality of robots 10 is realized using the short-range communicating unit 11.”), the first [sound] signal being configured to notify at least one second electronic device that the first electronic device is responding to the voice signal (KUME Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”).
KUME does not explicitly teach the [square-bracketed] limitation.  In other words, KUME teaches communicating between the robots using a short-range communicating unit, but does not explicitly teach using an [audio] output component.
FOERSTER discloses the [square-bracketed] limitation.  FOESTER discloses a method/system for responding to a user utterance comprising:
an [audio] output component that is configured to output a first [sound] signal based on the control signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”), the first [sound] signal being configured to notify at least one second electronic device that the first electronic device is responding to the voice signal (FOERSTER Par 35 – “The computing device transmits a notification signal that indicates that the computing device will initiate speech recognition processing on the audio data after the amount of delay time has elapsed (250). Once the computing device computes a delay time, a timer of the computing device counts down the delay time. When the delay time has elapses, the computing device transmits a signal such as an ultrasound, a short range radio signal, or a local area wireless signal to other computing devices that are nearby to indicate that the computing device is initiating speech recognition processing on the audio data. For example, the computing device is in an active or “awake” state after receiving the audio data and the other computing devices are in an inactive or “sleep” state after receiving the signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the short-range communication of KUME with a sound signal outputting method of FOERSTER to notify other devices. Because both KUME and FOERSTER teach methods for communicating between devices, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of communicating between devices.


REGARDING CLAIM 10, KUME in view of FOERSTER discloses the electronic device of claim 9, wherein: the processor (KUME Fig. 6) is further configured to determine first signal [energy] distance obtained by acquiring the voice signal (KUME Par 58 – “When the user makes an utterance to a robot, each of the robots 10A to 10C calculates the angle θ and the distance d according to the method described above. In this case, let us assume that the robot 10A has calculated an angle θ1 and a distance d1, the robot 10B has calculated an angle θ2 and a distance d2, and the robot 10C has calculated an angle θ3 and a distance d3. The user utterance information generated by each robot is transmitted by broadcast and shared by all robots. In this case, pieces of user utterance information A to C are shared by the robots 10A to 10C as shown in FIG. 3.”), and 
the electronic device further comprises: 
a communication interface (KUME Fig. 6 – “Short-range communicating unit 11”) that is configured to receive second signal [energy] distance obtained by the at least one second electronic device by acquiring the voice signal (KUME Par 58 – “When the user makes an utterance to a robot, each of the robots 10A to 10C calculates the angle θ and the distance d according to the method described above. In this case, let us assume that the robot 10A has calculated an angle θ1 and a distance d1, the robot 10B has calculated an angle θ2 and a distance d2, and the robot 10C has calculated an angle θ3 and a distance d3. The user utterance information generated by each robot is transmitted by broadcast and shared by all robots. In this case, pieces of user utterance information A to C are shared by the robots 10A to 10C as shown in FIG. 3.”); and 
the processor (KUME Fig. 6) is further configured to, in response to the first signal energy being higher than or equal to the second signal energy, determine the first electronic device to respond to the voice signal (KUME Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”).
KUME does not explicitly teach the [square-bracketed] limitations and teaches the underlined features instead.  In other words, KUME teaches selecting a device to respond to the user’s utterance based on the distances from devices to the user.  
FOERSTER discloses the [square-bracketed] limitation.  FOESTER teaches a device with the highest loudness score is determined to respond to the user’s utterance (FOERSTER Par 27 – “In some implementations, the device status of the computing devices may be unaffected. The computing device that measures the loudest audio data and in turn emits the notification signal soonest may begin to further process the audio data while other computing devices remain awake or enter an awake state.”).  FOERSTER also teaches selecting a device in a shortest distance is analogous to selecting a device with a loudest energy (FOSTER Par 33 – “The loudness of the audio data received by the computing device may reflect a distance between the computing device and the source of the audio. For direct path signal propagation, the loudness is approximately inversely proportional to the square of the distance between the source and the receiver.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute calculating distances of KUME with calculating loudness of FOERSTER to determine a device respond. Because both KUME and FOERSTER teach methods for selecting a device closest to a user, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of selecting a device to respond.


REGARDING CLAIM 11, KUME in view of FOERSTER discloses the electronic device of claim 9, wherein: 
the processor is further configured to perform the steps of Claim 3; thus, it is rejected under the same rationale.

CLAIM 15 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

CLAIM 16 is similar to the method of Claim 8; thus, it is rejected under the same rationale.

REGARDING CLAIM 17, KUME discloses a responding device, comprising: 
a processor (KUME Fig. 6); and a memory that is configured to store instructions executable by the processor (KUME Par 50 – “stoarge”), wherein the processor is configured to: 
acquire a voice signal (KUME Figs. 4 and 5 – “Acquire voice S11”; Par 62 – “First, in step S11, the voice input/output unit 12 acquires voice from a user of a device through a microphone. The acquired voice is converted into voice data and transmitted to the interaction determining unit 14 and the controlling unit 15.”); 
determine whether to respond to the voice signal (KUME Figs 4 and 5 – “Determine whether to respond to user based on plurality of pieces of user utterance information S15”; Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 59 – “Next, the interaction determining unit 14 determines, based on the collected user utterance information, whether or not to respond to an utterance by the user. For example, a score is calculated by normalizing and then performing a weighted addition of the angle θ and the distance d, and a robot with a highest score is determined as the robot to respond to an utterance of the user.”); and 
output a first [sound] signal that is configured to notify at least one electronic device that the responding device is responding to the voice signal (KUME Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”) when the processor determines that the responding device is responding to the voice signal (KUME Fig. 5 – “Transmit by broadcast acquisition of right of utterance S19”; Par 88 – “In addition, in a similar manner to the second embodiment, information related to the right of utterance may be notified to other robots. In this case, the right of utterance is managed for each user. In other words, “a user targeted by the acquired/relinquished right of utterance” may be notified in steps S19 and S22 and other robots may determine availability of the right of utterance for each user.”; Par 38 – “The short-range communicating unit 11 is a unit used to communicate in a wireless manner between robots 10. In the first embodiment, the short-range communicating unit 11 communicates using a Bluetooth (registered trademark) connection. In the first embodiment, information exchange among a plurality of robots 10 is realized using the short-range communicating unit 11.”).
KUME does not explicitly teach the [square-bracketed] limitation.  In other words, KUME teaches communicating between the robots using a short-range communicating unit, but does not explicitly teach using an [audio] output component.

FOERSTER discloses the [square-bracketed] limitation.  FOESTER discloses a method/system for responding to a user utterance comprising:
output a first [sound] signal that is configured to notify at least one electronic device that the responding device is responding to the voice signal (FOERSTER Par 35 – “The computing device transmits a notification signal that indicates that the computing device will initiate speech recognition processing on the audio data after the amount of delay time has elapsed (250). Once the computing device computes a delay time, a timer of the computing device counts down the delay time. When the delay time has elapses, the computing device transmits a signal such as an ultrasound, a short range radio signal, or a local area wireless signal to other computing devices that are nearby to indicate that the computing device is initiating speech recognition processing on the audio data. For example, the computing device is in an active or “awake” state after receiving the audio data and the other computing devices are in an inactive or “sleep” state after receiving the signal.”) when the processor determines that the responding device is responding to the voice signal (FOERSTER Par 25 – “The notification signal may be, for example, an ultrasonic or audible audio signal, or a short range radio signal such as Bluetooth. The notification signal is received by the other computing devices and indicates to the other computing devices that the computing device that emitted the notification signal will handle processing the audio data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the short-range communication of KUME with a sound signal outputting method of FOERSTER to notify other devices. Because both KUME and FOERSTER teach methods for communicating between devices, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute one method for the other to achieve the predictable result of communicating between devices.

CLAIM 18 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

CLAIM 19 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

REGARDING CLAIM 20, KUME in view of FOERSTER discloses a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a processor of a responding device (KUME Par 50; Fig. 6), enable the responding device to execute the method of claim 1; thus, it is rejected under the same rationale.




Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over KUME (US 2018/0025727 A1) in view of FOERSTER (US 2019/0385604 A1), and further in view of BURRDIGE (US 2015/0326911 A1).

REGARDING CLAIM 4, KUME in view of FOERSTER discloses the responding method of claim 3, wherein coding the response information to generate the first sound signal (FOESTER Par 25 – “In some implementations, the notification signal may include a particular frequency and/or pattern. For example, a notification signal may be twenty kilohertz to indicate that a computing device will perform speech recognition on the audio data.”; Par 38 –“Once the computing device identifies another computing device, the computing devices may exchange data that signifies an ultrasonic frequency pattern or bit stream that the computing devices can exchange when identifying a hotword. The ultrasonic frequency pattern may be transmitted through a speaker and the bit stream may be transmitted through a radio.”) further comprises: 
coding the response information to obtain multiple coded values (FOERSTER Par 38 – “As an example, the thermostat, phone, and tablet may exchange data using a ramped frequency pattern of one millisecond at 20.5 kilohertz, one millisecond at twenty-one kilohertz, and one millisecond at 21.5 kilohertz. The pattern allows the computing device that initiates speech recognition processing on the audio data to notify other computing device that belong to the user and not to suppress speech recognition on other devices that may belong to another user.”).
KUME in view of FOERSTER is silent to the rest of the claim limitations.

BURRIDGE discloses a method/system for exchanging data between devices using sound signals comprising:
coding the response information to obtain multiple coded values (BURRIDGE Fig. 2B – “0101010010110101”; Par 35 – “FIG. 2A is a schematic illustration of two consecutive ultrasonic synchronisation signals in the sequence of ultrasonic synchronisation signals generated by the ultrasonic synchronisation signal generator 200. Each ultrasonic synchronisation signal 400 may, as in the present embodiment, comprise a timecode-carrying part that encodes a respective timecode through modulation of at least one ultrasonic carrier signal,…”; Par 37 – “More specifically, the ultrasonic synchronisation signal generator 200 is arranged to generate the timecode-carrying part 410 of the ultrasonic synchronisation signal 400 by amplitude-modulating each of the ultrasonic carrier signals 410-1 to 410-8 so as to encode a logical “1” or a logical “0” in each of a plurality of data-carrying segments 412, and transmitting the data-carrying segments such that each of the data carrying segments 412 is followed by a non-data-carrying segment 414. The shaded labelled segments shown in FIG. 2A are data-carrying segments representing a bit value of “1”, while the unshaded (white) labelled segments are data-carrying segments representing a bit value of “0”.”);
grouping multiple adjacent coded values among the multiple coded values into a frame according to the number of the multiple coded values (BURRIDGE Fig. 2A – “Bit 0, Bit 1, Bit 2, Bit 3”, “Bit4, Bit 5, Bit 6, Bit 7”, …; Par 37 – “In this way, the frequency channels used to carry the timecode bits alternate between two sets of frequency channels (i.e. a first set comprising channels 410-2, 410-4, 410-6 and 410-8, and a second set comprising channels 410-1, 410-3, 410-5 and 410-7 in the present embodiment) after the transmission of each set of conterminous data-carrying segments 412 (e.g. Bits 0-3, Bits 4-7, Bits 8-11, or Bits 12-15 shown in FIG. 2A), thereby allowing any echoes etc. to be received by the portable device 300 during the conterminous non-data-carrying segments 414 that immediately follow each set of conterminous data-carrying segments 412.”), where the frame corresponding to the first sound signal has a predetermined time length (BURRIDGE Fig. 2A – “Time”; Par 40 – “but often decay on a time scale comparable to the duration of a data-carrying segment 412.”); and 
modulating the multiple coded values to a sound wave to form the first sound signal by taking the frame as a unit (BURDDIGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME in view of FOERSTER to include grouping bit data for frequency modulation, as taught by BURRIDGE.
One of ordinary skill would have been motivated to include grouping bit data for frequency modulation, in order to maintain a high data transmission rate (Par 41).

REGARDING CLAIM 5, KUME in view of FOERSTER and BURRIDGE discloses the responding method of claim 4.
BURRIDGE further discloses the method/system further comprising: 
determining a sound waveband of each coded value according to a position of each coded value in a corresponding frame (BURRIDGE Figs. 2A and 2B; Par 36 – “… the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz. In the present embodiment, the timecode-carrying part 410 of each ultrasonic synchronisation signal 400 encodes a respective timecode through amplitude modulation of eight ultrasonic carrier signals, 410-1 to 410-8, as shown in FIG. 2A, which are transmitted simultaneously by the sound system 200.”; Par 43 – “The marker pulse 420 may, as in the present embodiment, be provided substantially in the middle (or within a central portion) of the frequency band that spans the range of frequencies of the ultrasonic carrier signals 410-1 to 410-8, in order to allow the portable device 300 to determine a value of a threshold level that is suitable for effectively decoding data-carrying segments received at all of the carrier frequencies in the frequency band, as will also be described in the following.”; Note that eight frequency bands of Fig. 2A is based on the position of the coded data of 2B.  E.g., Bit 0 (i.e., the first bit of Fig. 2B) is at frequency band 410-2, Bit 1 (i.e., the second bit of Fig. 2B) is at frequency band 410-4, etc.), and 
wherein modulating the multiple coded values to the sound wave to form the first sound signal by taking the frame as the unit further (BURRIGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”) includes: 
modulating each coded value to the sound wave of the determined sound waveband to form the first sound signal by taking the frame as the unit  (BURRIDGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”; In other words, the bit data (bit 0, bit 1, etc) are modulated by their corresponding carrier frequencies of the bands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME in view of FOERSTER to include modulating grouped bit data, as taught by BURRIDGE.
One of ordinary skill would have been motivated to include modulating grouped bit data, in order to maintain a high data transmission rate (Par 41).


REGARDING CLAIM 6, KUME in view of FOERSTER and BURRIDGE discloses the responding method of claim 5.
BURRIDGE further discloses the method/system wherein modulating each coded value to the sound wave of the determined sound waveband to form the first sound signal (BURDDIGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”) further comprises: 
determining sound wave frequencies corresponding to values of the multiple coded values within the sound wavebands (BURRIDGE Figs. 2A and 2B; Par 36 – “… the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz. In the present embodiment, the timecode-carrying part 410 of each ultrasonic synchronisation signal 400 encodes a respective timecode through amplitude modulation of eight ultrasonic carrier signals, 410-1 to 410-8, as shown in FIG. 2A, which are transmitted simultaneously by the sound system 200.”; Par 43 – “The marker pulse 420 may, as in the present embodiment, be provided substantially in the middle (or within a central portion) of the frequency band that spans the range of frequencies of the ultrasonic carrier signals 410-1 to 410-8, in order to allow the portable device 300 to determine a value of a threshold level that is suitable for effectively decoding data-carrying segments received at all of the carrier frequencies in the frequency band, as will also be described in the following.”; Note that eight frequency bands of Fig. 2A is based on the position of the coded data of 2B.  E.g., Bit 0 (i.e., the first bit of Fig. 2B) is at frequency band 410-2, Bit 1 (i.e., the second bit of Fig. 2B) is at frequency band 410-4, etc.); and 
modulating the multiple coded values to the sound wave with the sound wave frequencies corresponding to the values to form the first sound signal (BURRIDGE Par 36 – “Although each timecode-carrying part may thus encode a respective timecode through modulation (e.g. amplitude modulation or phase modulation) of a single ultrasonic carrier signal, the timecode-carrying part of each ultrasonic synchronisation signal preferably encodes a respective timecode through modulation of a plurality of ultrasonic carrier signals (or “channels”) having different frequencies, preferably in the range of 18 kHz to 22 kHz.”; In other words, the bit data (bit 0, bit 1, etc) are modulated by their corresponding carrier frequencies of the bands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME in view of FOERSTER to include modulating grouped bit data, as taught by BURRIDGE.
One of ordinary skill would have been motivated to include modulating grouped bit data, in order to maintain a high data transmission rate (Par 41).

REGARDING CLAIM 12, KUME in view of FOERSTER and BURRIDGE discloses the electronic device wherein the processor is further configured to 
perform the steps of Claim 4; thus, it is rejected under the same rationale.

REGARDING CLAIM 13, KUME in view of FOERSTER and BURRIDGE discloses the electronic device of claim 12. wherein the processor is further configured to: 
perform the steps of Claim 5; thus, it is rejected under the same rationale.

REGARDING CLAIM 14, KUME in view of FOERSTER and BURRIDGE discloses the electronic device of claim 13, wherein the processor is further configured to 
perform the steps of Claim 6; thus, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655